EXHIBIT 99.1 FOR IMMEDIATE RELEASE ROMA FINANCIAL AND STERLING BANKS JOINTLY ANNOUNCE MERGER AGREEMENT ROBBINSVILLE, NJ and MOUNT LAUREL, NJ – March 18, 2010 – Roma Financial Corporation (NASDAQ: ROMA), the holding company of Roma Bank, and Sterling Banks, Inc. (NASDAQ: STBK), the holding company for Sterling Bank, jointly announced today that their Boards of Directors have approved an Agreement and Plan of Merger providing for Sterling to merge with and into a subsidiary of Roma Financial in exchange for a cash payment to Sterling shareholders. Under the terms of the merger agreement, which has been approved by the boards of directors of both companies, Roma Financial will acquire all of the outstanding shares of Sterling for a total purchase price of approximately $14.7 million in cash, or $2.52 per share for each share of Sterling common stock outstanding.The transaction is subject to receipt of all required banking regulatory approvals, Sterling stockholder approval and certain financial and other contingencies. Peter A.
